QUESTIONS:
1. May the Central and Southern Florida Flood Control District, in effecting a changeover from a fiscal year of July 1-June 30 to one of October 1-September 30, continue its existing budget by adding thereto additional moneys equal to approximately one-fourth of its present budget to carry it through to October 1, 1974?
2. In the event the answer to question 1 is no, may the Central and Southern Florida Flood Control District advertise and adopt a three-month budget for the period July 1, 1974, to September 30, 1974, followed by advertising and adoption of a fiscal year budget (October 1, 1974, to September 30, 1975)?
SUMMARY:
Pursuant to s. 373.536, F.S., the Central and Southern Florida Flood Control District is required to meet certain publication and hearing requirements with regard to the adoption of its fiscal budget. The district must meet the requirements of that statute as to its budget for the transitional three-month period from the end of its current fiscal year (June 30, 1974) to the beginning of the October 1-September 30 fiscal year mandated by Ch. 73-349, Laws of Florida.
Your question 1 is answered in the negative. Your question 2 is answered in the affirmative.
Section 373.536, F.S., provides in relevant part:
"(3) On a date to be fixed by the governing board, between April 10 and 20 of each year the board shall publish a notice of its intention to adopt the budget or as the same may be amended for the district for the ensuing fiscal year. The notice shall set forth the tentative budget in full, and shall be notice to all owners of property subject to the district taxes that on a date and at a place appearing in the notice, opportunity will be afforded to such owners, their attorneys or agents, to appear before the board and show their objections to the budget. The notice shall be published for two consecutive weeks, in any newspaper qualified to accept legal advertisements, in each county having land in the district, the last insertion of which shall appear not less than one nor more than three weeks prior to the date set by the board for the hearing on the budget, or if there be no such newspaper then by posting the notice as provided by s.50.021."
Pursuant to Ch. 73-349. Laws of Florida, the Central and Southern Florida Flood Control District will be required to have a fiscal year of October 1 through September 30, by September 30, 1974, although the present fiscal year terminates June 30, 1974. See AGO 073-303. Thus, the district must provide some means for effecting a transition for the period from the end of the present fiscal year (June 30, 1974) to the beginning of the mandated fiscal year (October 1, 1974). It is my understanding from your letter that adequate funds are available for operation during the period in question.
Since s. 373.536(3), F.S., mandates the publication of a budget in accordance with a special time schedule, it appears that the procedure set out in that section should be followed for the transition period, rather than to "continue" its existing budget "by adding thereto" additional appropriations of moneys for a three-month period without the mandated budget publication.
It is my further understanding from your letter that, concurrently with this publication of the interim budget, the district will seek amendment to s. 373.536, F.S., to change the date requirements for publication, etc., so as to coincide with the fiscal year required by Ch. 73-349, Laws of Florida. This would provide the means for satisfying the budget process requirements for the October 1, 1974, fiscal year and future fiscal years and would remove the potential problem resulting from lack of publication at this time of a budget for the full fiscal period of October 1, 1974, through September 30, 1975.